COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00355-CV


Wal-Mart Stores, Inc. a/k/a Wal-Mart       §    From the 431st District Court
Super Center #3286
                                           §    of Denton County (2010-50116-367)
v.
                                           §    December 11, 2014

Kimberly G. Sparkman                       §    Opinion by Chief Justice Livingston

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Wal-Mart Stores, Inc. a/k/a Wal-Mart

Super Center #3286 shall pay all of the costs of this appeal, for which let

execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Terrie Livingston
                                          Chief Justice Terrie Livingston